DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 10, 2020.   Claims 11-29 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Marra on March 11, 2021.

The application has been amended as follows: 

Claims 11 and 22 lines 4-7, replace the limitations:
“closing the brake to stop the car;
removing supply of electrical current to the brake;
removing supply of electrical current to windings of the motor throughout a duration of the testing of the brake;”
and replace with the limitations:
“closing the brake to stop the car by removing supply of electrical current to the brake;”
Claims 11 and 22 line 9, after the phrase “current level” insert the phrase “without supplying electrical current to windings of the motor throughout the testing of the brake”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11 and 22: The prior art does not teach nor suggest a method for testing an elevator brake of an elevator having a car driven by a motor and an electromagnetic brake to stop the car, the method comprising the steps of: closing the brake to stop the car by removing supply of electrical current to the brake; supplying electrical current to the brake increasing from zero up to a preset verification current level without supplying electrical current to windings of the motor throughout the testing of the brake; determining whether there has been any movement of the car during the increase of the electrical current to the brake; and verifying that the brake meets a capability requirement when no movement of the car is detected during the increase of the electrical current to the brake.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 12-21 and 23-29 depend from claims 11 or 22 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 11, 2021